Title: From Benjamin Franklin to John Sargent, 27 June 1775
From: Franklin, Benjamin
To: Sargent, John


Dear Sir,
Philada. June 27. 1775.
I have written to Messrs. Browns and Collinson to pay the Ballance of my Acct to you; and I beg you to take the Trouble of receiving and keeping it for me, or my Children. It may possibly soon be all I shall have left: as my American Property consists chiefly of Houses in our Seaport Towns, which your Ministry have begun to burn, and I suppose are wicked enough to burn them all. It now requires great Wisdom on your Side the Water to prevent a total Separation; I hope it will be found among you. We shall give you one Opportunity more of recovering our Affections and retaining the Connection; and that I fear will be the last. My Love to Mrs. Sargent and your Sons. My best Wishes attend you all; being ever, with sincere Esteem, and the most grateful Sense of your long continu’d Friendship, Dear Sir, Your affectionate humble Servant
B Franklin
Mr Sargent
